Citation Nr: 1531763	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis, claimed as a low back disorder.

2.  Entitlement to service connection for right foot plantar fasciitis

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable disability rating for left knee degenerative joint disease (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to September 1988, from February 2007 to April 2007, from May 2007 to June 2008, and from September 2012 to October 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a right knee disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current lumbar spine arthritis disability. 

2.  The current lumbar spine arthritis disability became manifest to a compensable (10 percent) degree within one year of separation from service.

3.  The Veteran has a current right foot plantar fasciitis disability.

4.  The current right foot plantar fasciitis disability was incurred in service.

5.  For the entire initial rating period from June 11, 2008, the left knee disability has manifested symptoms including pain, weakness, swelling, giving way, lack of endurance, and fatigability, and functional impairment such as limitation of running, walking, and prolonged sitting due to left knee pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from June 11, 2008, the criteria for an initial rating of 10 percent, but no higher, for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claims for service connection for lumbar spine arthritis and right foot plantar fasciitis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist on these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, such as the current appeal for a higher initial rating for the left knee disability, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that VA has satisfied its duty to assist the Veteran in the development in the appeal for a higher initial rating for the left knee disability.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran and the Veteran's friends and family.  

VA most recently examined the left knee disability in January 2015.  The VA examiner interviewed the Veteran about past and present symptomatology, performed a physical examination, provided clinical observations, and reported on the relevant rating criteria.  The Board finds that the January 2015 VA knee examination is adequate to assist in rating the service-connected left knee disability, and that no further examination or opinion is needed on the appeal for a higher initial rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. §§ 5103a , 5103A, and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that a current low back disorder was caused by service.  The Veteran attributes a low back disorder to carrying heavy gear during training exercises.  See June 2010 VA Form 9; June 2008 VA Form 21-526.

Initially, the Board finds that the Veteran has a current lumbar spine arthritis disability.  VA provided a low back examination in July 2008, which was administered by QTC Medical Services.  The July 2008 VA examination included x-ray testing that showed degeneration in the lumbar spine, and the July 2008 VA examiner diagnosed lumbar spine arthritis.  While the evidence demonstrates previous symptoms of a low back disorder, as well as other low back disorder diagnoses, this is the first diagnosis for lumbar spine arthritis or arthritis-like disorder in the record.

The Board next finds that the current lumbar spine arthritis disability became manifest to a compensable degree within one year of separation from service.  The Veteran separated from service in June 2008.  The July 2008 VA examination revealed limitation of motion in the thoracolumbar spine, including forward flexion limited to 80 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014), which is used to rate arthritis of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or when one of several other symptoms has been shown.  As the July 2008 VA examination report clearly shows that thoracolumbar spine arthritis manifested forward flexion to 80 degrees, however, the Board finds that the criteria for a compensable disability rating under Diagnostic Code 5242 have been met.  

In sum, the evidence demonstrates that lumbar spine arthritis was first diagnosed within one year of the Veteran's separation from service, and that the arthritis manifested to a compensable (at least 10 percent) degree during that time.  For these reasons, the Board finds that the criteria for service connection for lumbar spine arthritis, claimed as a low back disorder, have been met.  38 C.F.R. §§  3.307(a), 3.309(a).  Because the Board is granting service connection for lumbar spine arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  

Service Connection for Right Foot Plantar Fasciitis

The Veteran seeks service connection for right foot plantar fasciitis that began during active duty.  Specifically, the Veteran asserts that a current right foot plantar fasciitis disability was first diagnosed while serving in Iraq.  See, e.g., February 2009 letter.

Initially, the Board finds that the Veteran has a current right foot plantar fasciitis disability.  VA examined the right foot in July 2008.  The VA examiner diagnosed right foot plantar fasciitis.  The evidence also shows that the Veteran received an endoscopic plantar fascial release operation to treat the right foot plantar fasciitis in October 2009.  Although it is not clear from the record whether the right foot plantar fasciitis disability has resolved since the October 2009 operation, the July 2008 VA examination report is sufficient to show a current right foot plantar fasciitis disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the current right foot plantar fasciitis disability was incurred in service.  Service treatment records show that the Veteran presented to a service health clinic in April 2008 with right foot pain that was diagnosed as plantar fasciitis.  The condition was later characterized as subacute plantar fasciitis after treatment and x-ray examination in May 2008.  The Veteran has identified this period as the first occurrence of the current right foot plantar fasciitis disability.

In the April 2008 service treatment record diagnosing right foot plantar fasciitis, the service clinician stated that the Veteran recorded a history of plantar fasciitis in a pre-deployment medical history.  On review of the Veteran's pre-deployment medical histories, the Board finds that such disclosure was in reference to the service-connected left knee plantar fasciitis disability, which was first diagnosed as early as 2003.  In the period leading up to April 2008, there are several medical records noting complaints of left foot pain and treatment for left foot plantar fasciitis; however, there are no complaints specifically referring to the right foot.  In this context, the Board finds that there was no pre-existing right foot plantar fasciitis before the April 2008 diagnosis during active duty.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current right foot plantar fasciitis disability was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the criteria for service connection for right foot plantar fasciitis have been met.  38 C.F.R. § 3.303(d).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Diagnostic Code 5003 provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  See VAOPGCPREC 09-04.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Initial Rating for Left Knee Disability

Service connection for left knee degenerative joint disease (left knee disability) was granted in the October 2008 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective June 11, 2008.  The Veteran asserts that a higher initial rating of at least 10 percent is warranted based on pain.  See February 2009 letter; June 2010 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from June 11, 2008, the left knee disability has manifested symptoms including pain, weakness, swelling, giving way, lack of endurance, and fatigability, and functional impairment such as limitation of running, walking, and prolonged sitting due to left knee pain.  VA examined the left knee in July 2008.  The Veteran reported left knee disability symptoms including pain, weakness, swelling, giving way, lack of endurance, and fatigability.  The Veteran did not report any functional impairment.  Range of motion measurements included flexion to 140 degrees and extension to 0 degrees.  The range of motion was not further limited by repetitive use.  All stability testing was within normal limits.  The medial and lateral meniscus test of the left knee was also within normal limits.  

VA examined the left knee again in January 2015.  Range of motion measurements included left knee flexion to 140 degrees, and extension to 0 degrees.  There was no objective evidence of painful motion, and the Veteran was able to complete repetitive use testing without further limitation of motion.  Joint stability testing was normal, and there was no evidence or history of patellar subluxation or dislocation.  The Veteran reported left knee disability symptoms including pain and swelling.

Letters from the Veteran's friends and spouse generally reflect observations of the Veteran being affected by left knee pain.  These lay statements illustrate how the Veteran has been challenged by activities such as running, walking, and prolonged sitting due to left knee pain.  VA treatment records document complaints of left knee pain, but do not include any range of motion testing results, or provide any indication of instability or abnormal cartilage in the left knee.

In sum, the evidence demonstrates left knee flexion to 140 degrees and extension to 0 degrees, neither of which warrants a 10 percent disability rating under Diagnostic Code 5260 (flexion) or 5261(extension).  See id.  While these range of motion measurements do not show that left knee motion is limited by symptoms including pain, weakness, swelling, giving way, lack of endurance, and fatigability, there are credible lay statements indicating that these symptoms cause functional impairment such as limitation of running, walking, and prolonged sitting.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of functional impairment is sufficient to show, or more nearly approximates, at least noncompensable limitation of motion in the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 38-43.  For these reasons, for the entire initial rating period from June 11, 2008, the Board finds that a 
10 percent rating is warranted under Diagnostic Code 5003, which provides a 
10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.    

Within this context, the Board finds that a rating in excess of 10 percent for the left knee disability is not warranted.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 for limitation of motion, requires flexion limited to 30 degrees or less.  Similarly, a rating in excess of 10 percent under Diagnostic Code 5261 requires extension limited to 15 degrees or more.  Separate 10 percent ratings based on both limitation of flexion (DC 5260) and extension (Diagnostic Code 5261) require limitation of flexion to 45 degrees and limitation of extension to 10 degrees for respective 10 percent ratings.  Id; VAOPGCPREC 09-04.  Here, flexion has been measured to 140 degrees, and extension has been measured to 0 degrees, neither of which meets the criteria for an initial rating in excess of 10 percent.


Other Knee Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  On review of all the evidence, lay and medical, the Board finds that the remaining diagnostic codes used to rate knee disabilities are not applicable in this case.

The weight of the lay and medical evidence demonstrates no ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  The lay and medical evidence demonstrates that the Veteran did not undergo a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the left knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran had genu recurvatum of the left knee, Diagnostic Code 5263 does not apply.  The evidence does not demonstrate left knee subluxation; thus, Diagnostic Code 5257 does not apply.  

The January 2015 VA knee examination report does reflect that the Veteran has a torn left meniscus; however, the Veteran reported that the left knee meniscal tear occurred in 2014, which is after active duty separation.  The Veteran does not contend that the left knee meniscal tear is related to service, or secondary to the service-connected left knee arthritis disability.  For these reasons, the Board finds that a separate rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not warranted in this case.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested to the schedular criteria for the current ratings, that all the Veteran's left knee symptoms and related functional impairment - including pain, weakness, swelling, giving way, lack of endurance, fatigability, and limitation of running, walking, and prolonged sitting - are fully compensated by the 10 percent schedular rating under Diagnostic Code 5003-5260.  The schedular criteria for rating the knees specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 . Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected left knee disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted based on the left knee symptoms and impairment.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are bilateral hip osteoarthritis, cervical spine intervertebral disc syndrome, tinnitus, angioedema, right arm neuralgia, osteopenia, and - pursuant to this rating decision - lumbar spine arthritis and right foot plantar fasciitis.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left knee arthritis, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran has not contended, and the evidence does not otherwise suggest, that he is unable to obtain or sustain substantially gainful employment due to the service-connected disabilities. Therefore, the Board finds that Rice is inapplicable in this case at this time.
ORDER

Entitlement to service connection for lumbar spine arthritis is granted.

Entitlement to service connection for right foot plantar fasciitis is granted.

An initial rating of 10 percent for the left knee disability, but no higher, for the initial rating period from June 11, 2008, is granted.


REMAND

Service Connection for a Right Knee Disorder and Hypertension

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for service connection for a right knee disorder and hypertension.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

As to the right knee, the service treatment records include a September 2007 complaint of right knee pain that was diagnosed as patellofemoral syndrome.  The Veteran was diagnosed with hypertension prior to active duty service and was treated with continuous medication during active duty service.  The Veteran reports that he was placed on a limited profile in April 2008 due to hypertension, and that the daily dose of medication for hypertension was increased.  See June 2010 VA Form 9.  In a January 2009 letter, a private physician opined that both disabilities were aggravated by active duty service, citing a personal history of treating the Veteran dating back to 2000, prior to the more recent periods of active duty.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA provided a series of examinations in January 2015 disability, which, in pertinent part, include diagnoses of right knee strain and hypertension.  The Veteran was previously examined by VA in July 2008 (through QTC Medical services).  While there was no right knee disability found in July 2008, the Veteran was shown to have hypertension.  Neither the January 2015 nor July 2008 VA examination reports include medical opinions on the etiology of the right knee strain or hypertension disabilities.  As these examination reports do not include medical opinions, and given the evidence outlined above, the Board finds that there is insufficient competent evidence on file for the VA to make a decision on the claims; therefore, the current VA examinations on record are inadequate.  See McLendon, 20 Vet. App. 79; Barr, 21 Vet. App. at 312.

Accordingly, the issues of service connection for a right knee disability and hypertension are REMANDED for the following action:

1. Direct the claims file to the examiner who conducted the January 2015 VA examinations for addendum opinions supported by reasons.  If the examiner is not available, direct the claims file to another reviewer(s) for opinions.  If the reviewer determines that additional examinations are needed in order to offer the requested medical opinions, such examinations should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinions:

A) Is it at least as likely as not that the Veteran's current right knee strain disorder is related to active duty service, to include the September 2007 diagnosis of right knee patellofemoral syndrome?

B) Is it at least as likely as not that the Veteran's preexisting hypertension disorder was aggravated (meaning that it was permanently worsened in severity beyond its normal course) during active duty service, to include any increases in blood pressure or increase in hypertension medication dosages?

A rationale should be given for all opinions and conclusions rendered.

3.  When the development above has been completed, the remanded issues should be readjudicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


